EXHIBIT 21.1 Subsidiaries of the Registrant Roadships Acquisitions US, Inc. is domestic corporation incorporated in the State of Florida.The Company owns 100% of the issued and outstanding common stock. Roadships America, Inc. is domestic corporation incorporated in the State of Florida. The Company owns 100% of the issued and outstanding common stock. Roadships Acquisition Pty, Ltd is a corporation formed under the laws of Australia. The Company owns 100% of the issued and outstanding common stock. Endeavour Logistics Pty, Ltd is a corporation formed under the laws of Australia. The Company owns 100% of the issued and outstanding common stock.
